Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending with claims 2, 6-11 and 14-20 withdrawn. Claims 1, 3-5, and 12-13 are examined herein. 

Response to Arguments/Amendments
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 112 rejections have been fully considered and are persuasive. The 35 USC 112 rejections have been withdrawn.  
Applicant’s arguments with respect to the 35 U.S.C 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. US Pub 20130010915 in view of Tas et al1. “Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions”. 
Regarding claims 1 and 13, Garnier discloses an elongate fuel element for use in a nuclear reactor comprising: 
a silicon carbide cladding (Fig. 1: 102; [0018]) comprising: 
two opposing elongated walls (108); and 
two opposing end walls (110, 112); 
wherein the elongated walls and the end walls define an enclosure (see Fig. 1), the enclosure having an enclosure length from end wall to end wall (vertical length between 100, 112), an enclosure width from elongated wall to elongated wall (horizontal width between 108); and 
wherein the enclosure width is shorter than the enclosure length (see Fig. 1); and 
nuclear fuel (104) positioned within the enclosure ([0025] “fuel 104 into the cladding tube 102”). 
Garnier discloses that the “nuclear fuel 104 may be formed by a plurality of fuel pellets 105” and also the “nuclear fuel may be formed as a unitary rod” ([0016]). Accordingly, Garnier discloses the fuel comprising:
two elongated surfaces (sides of 104); and 
two end surfaces (top and bottom of 104); 
wherein the fuel has a fuel length from end surface to end surface and a fuel width from elongated surface to elongated surface (see Fig. 1); and
wherein the fuel width is shorter than the fuel length (width of 104 is shorter than the length); 
wherein each of the two elongated surfaces, prior to swelling in use, are minimally spaced at a first distance from, and in a facing relationship to, a different one of the elongated walls of the cladding (see Fig. 1; [0025] “a distance D1 between a portion of the fuel 104 and a portion of the cladding tube 102”) and each of the end surfaces, prior to swelling in use, are spaced at a second distance from, and in facing relationship to, a different one of the end walls of the cladding (end surfaces are facing and spaced apart from 110, 112 by distance of plenum 118 and 114); and 
wherein the second distance is greater than the first distance (see Fig. 1), and the first and second distances are dimensioned such that, in use, when the fuel swells, the swollen fuel swells beyond the first distance and up to but not beyond the second distance to deform the elongated walls of the cladding without deforming the end walls of the cladding ([0028] “fuel 104 of the fuel element 100 may swell due to thermal expansion of the fuel 104 causing reduction of the fuel-clad gap 128” and “fuel 104 have swollen an amount to be in contact with the inner surface 126 of the cladding tube 102 and have substantially closed the fuel-clad gap 128.” As such, the swollen fuel has sufficient structure such that it is capable of swelling beyond the first distance and not beyond the second distance. The swelling of the fuel beyond the first distance and not beyond the second distance would deform the elongated walls and not the end walls). Garnier does not disclose the absolute dimensions of the fuel, cladding and the gap. 
Tas teaches a fuel element having elongated surfaces of fuel being minimally spaced from elongated surfaces of cladding (see Table 1; the diametrical gap is 0.19 mm, which meets the definition of minimal spacing provided at [0011] of the instant specification) and further teaches that as the gap becomes larger (pellet becomes smaller) the stress on cladding increases due to increased temperatures (therefore the increased thermal expansion) and gap internal pressure, stress on the cladding becomes larger, and as presented, cladding strain increases (Fig. 3/4 and Pg. 4). By utilizing a gap thickness between 0.030-0.150 mm, the cladding hoop strain is less than .1% and .05% (Fig. 4). Moreover, a skilled artisan would have been able to calculate by known means or determine by historical use, the maximum amount of swelling the selected fuel will undergo in use and the amount of fission gas that would be produced in use to determine the second distance (AAPA see [0013]). Accordingly, Tas establishes that the gap size dimensions are result-effective, and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize such gap dimensions to control the swelling profile such that it does not strain the cladding more than 0.1% or 0.05%. Such a modification provides the predictable advantage of ensuring an effective pellet-cladding gap thickness for fuel reliability under transient and accidental conditions. 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Garnier further discloses wherein the end walls of the cladding are thicker in cross-section that the elongated walls of the cladding (110, 112 are thicker than 108). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. US Pub 20130010915 in view of Tas et al2. “Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions” and further in view of Hildebrand US 3244599. 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Garnier discloses a metal fuel such as oxide fuels ([0016]) but does not explicitly disclose a UO2 fuel. 
Hildebrand teaches a fuel element (Fig. 2) comprising a UO2 fuel (2, col 3 ln 66-67 “core of uranium dioxide”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the fuel of Garnier with the UO2 fuel of Hildebrand as it produces no unexpected results. As Hildebrand teaches, uranium dioxide is a very suitable material for a fuel element in fission reactors (col 2 ln 40-43). 
Regarding claims 4-5, the above-described combination teaches all the elements of the parent claim. Garnier does not disclose wherein the fuel is configured in cross-section in an elliptical shape.
Hildebrand teaches wherein the fuel is configured in cross- section in an elliptical shape (see Fig. 2) defining a vertex at each of the shorter end surfaces (vertex on the left and ride side of 2) and two convexly curved elongated surfaces (two convexly curved surfaces on the top and bottom of 2), the elliptical shape having a major axis extending from vertex to vertex and a minor axis perpendicular to the major axis (an ovoid shaped pellet would inherently have a major vertex to vertex and a minor axis), and wherein each convexly curved elongated surface defines a co-vertex at the minor axis and curves from the co-vertex to, and meets, each vertex, (an ovoid shaped pellet would inherently have a co-vertex at the minor axis due to the curved surfaces). The combination of the cladding of Garnier with the elliptical shape of Hildebrand would have produced a fuel element wherein the first distance is smallest between the co-vertexes and the elongate walls of the cladding (the end of an elliptical pellet would curve inward at the co-vertexes and therefore the distance would be the smallest between the co-vertexes and the cladding walls). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the fuel element of Garnier with the elliptical fuel element of Hildebrand as it produces no unexpected results. A change in shape is within the level of ordinary skill in the art. As Hildebrand teaches, “the geometrical shape of an element according to the invention is mainly determined by various constructive and operating conditions. The element may be a rodlike member, cylindrical or elliptical in cross-section, ball- shaped or disc-shaped according to suitability in actual cases” (col 4 ln 23-27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tas, Fatma Burcu, and Sule Ergun. "Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions." Energy conversion and management 72 (2013): 88-93.
        2 Tas, Fatma Burcu, and Sule Ergun. "Effects of pellet-to-cladding gap design parameters on the reliability of high burnup PWR fuel rods under steady state and transient conditions." Energy conversion and management 72 (2013): 88-93.